Chief Justice Robertson
delivered the opinion of the court.
The only question presented in this case is, whether a landlord can maintain a «'arrant of forcible entry or detainer against a disseisor of his tenant.
We have no doubt that the tenant alone, would be entitled to the warrant. Though the possession of the tenant is, in contemplation of law, the possession of the landlord, yet the tenant alone is, during his exclusive tenure, actually possessed: He alone can sue,in trespass, for an intrusion on the possession; and consequently he would be entitled to the restitution of possession after disseizin; and the landlord could not maintain a warrant in his own name: Vanhorne and wife vs. Tilly, I. Monroe, 52.
As the opinion of the circuit court and the verdict and judgment are conformable to the foregoing view,the judgment must be affirmed.